IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DAIQUAN BORDLEY,                         §
                                          §   No. 149, 2022
        Defendant Below,                  §
        Appellant,                        §
                                          §   Court Below–Superior Court
        v.                                §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §
                                          §   Cr. ID. No. 1604019780 (K)
        Appellee.                         §

                            Submitted:    May 17, 2022
                            Decided:      May 24, 2022

                                         ORDER

       On May 2, 2022, the appellant, Daiquan Bordley, filed a notice of appeal from a

Superior Court Commissioner’s order recommending that Bordley’s motion for

postconviction relief be denied. The Senior Court Clerk issued a notice, by certified mail,

directing Bordley to show cause why this appeal should not be dismissed for this Court’s

lack of jurisdiction to consider an appeal directly from a Superior Court Commissioner’s

order. Bordley received the notice to show cause on May 5, 2022. A timely response to

the notice to show cause was due on or before May 16, 2022. To date, Bordley has not

responded to the notice to show cause. Dismissal of this appeal is therefore deemed to be

unopposed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2) and

29(b), that the appeal is DISMISSED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice